 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB No. 19
 
108
 
Pennsylvania State Corrections
 
Officers Association
 
and 
Business Agents Representing State Union 
Employees Association
.
 
Cases 04

CA

037648, 
04

CA

037649, and 
04

CA

037652        
 
 
March 
23, 
2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN
 
P
EARCE
 
AND 
M
EMBERS 
H
AYES
 
 
AND
 
G
RIFFIN
 
On March 17, 2011, Administrative Law Judge Robert 
A. Giannasi issued the attached decision.  The Acting 
General Counsel filed exceptions and a supporting brief.  
The Re
spondent filed an answering brief.    
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions
1
 
and briefs and has decided to
 

2
 
and conclusions and 
to adopt the recommended Order as modified and set 
forth in full below.
3
 
 
                                        
   
 
1
 
The Acting General Counsel mistakenly contends that the judge 
failed to find an effects
-
bargaining violation with respect to employee 

did find that violation. 
 
2
 

 
dismissal of the allegation that the Respon
d-
ent violated Sec. 8(a)(5) and (1) of the Act by failing to give effect to 
and repudiating a July 19, 2010 collective
-
bargaining agreement (the 
July 19 agreement) negotiated and executed by the Charging Party and
 

judge, we find that McNany remained president until his successor, 
Roy Pinto, was sworn in on July 20, 2010.  Nevertheless, we agree with 

stitution, McNany 
lacked actual authority to bind the Respondent to the July 19 agre
e-
ment, absent approval from the Respondent's executive board. 
 
We also agree with the judge that McNany lacked apparent authority 
to bind the Respondent to the July 19 agre
ement.  Apparent authority 

e-
ates a reasonable basis for the latter to believe the principal has autho
r-

Corner Furniture Di
s-
count Center
,
 
339 NLRB 1122, 1122 (2003).  The Acting General 
Counsel contends that the Charging Party would reasonably have b
e-

had authority to enter into the July 19 agreement without executive
-
boar
d approval.  We disagree.  The July 19 agreement was negotiated 

r-
gaining agent.  Hood has been an active member of the Respondent 
since its founding in 2001, and had, before his termination, re
presented 
the Respondent as a business agent since 2003.  Hood was involved in 

his 2010 campaign for reelection.  Hood also admitted to being familiar 
with at least some portions of the Re


workings, we are satisfied that he did not reasonably believe that 
McNany had authority to bind the Respondent to the July 19 agre
e-
ment.
 
3
 
We shall modify th


shall substitute a new notice to conform to the Order as modified.  
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Pennsylvania State Corrections Officers 
Association, 
Harrisburg, Pennsylvania, its officers, 
agents, and representatives, shall 
 
1.
 
Cease and desist from
 
(a) Refusing to bargain collectively with the Business 
Agents Representing State Union Employees Association 
(BARSUEA) by implementing changes in wages, ho
urs, 
or other terms and conditions of employment of unit e
m-
ployees without giving BARSUEA prior notice and an 
opportunity to bargain about those changes and their e
f-
fects.
 
(b) Refusing to bargain collectively with BARSUEA 
by unreasonably delaying in provid
ing relevant info
r-
mation requested by BARSUEA.
 
(c) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed to them by Section 7 of the Act.
 
2. Take the following affirmative action necessa
ry to 
effectuate the policies of the Act
.
 
(a) Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit e
m-
ployees, notify, and, on request, bargain with BARSUEA 
as the exclusive collective
-
bargaining representativ
e of 
the employees in the following appropriate unit:
 
 
All full
-
time and regular part
-
time business agents and 
support staff employed by 
the 
Respondent, excluding 
all other employees, guards
,
 
and supervisors within the 
meaning of the Act.
 
 
(b) On request, 
bargain with BARSUEA with respect 
to the effects of its decision to discharge Business Agents 
Lee Dyches, Shawn Hood, Patricia Hurd, John Miller, 
and Bill Parke.
 
(c) Within 14 days from the date of this order, offer 
employee Sonya Corish immediate and full
 
reinstatement 
to her former job, or, if that job no longer exists, to a 
substantially equivalent position, without prejudice to her 
seniority or any other rights or privileges previously e
n-
joyed.
 
(d) Make Sonya Corish whole for any loss of earnings 
and ot
her benefits suffered as a result of the unlawful 
refusal to bargain over her discharge and its effects, in 

i-
sion.
 
                                        
                             
 
In accordance with his dissenting view in 
Kadouri International 
Foods
,
 
356 NLRB 
1201, 1201
 
fn. 1 (2011), Member Hayes would 
delete that portion of the remedy requiring that the minimum backpay 

actual losses incurred.
 
 PENNSYLVANIA STATE
 
CORRECTIONS OFFICERS
 
ASS
N
.
 
109
 
(e) Within 14 days from the date of this order, remove 
from its files any reference to C

s-
charge and, within 3 days thereafter, notify her in writing 
that this has been done and that the discharge will not be 
used against her in any way.
 
(f) Pay its discharged business agents, Lee Dyches, 
Shawn Hood, Patricia Hurd, John Mill
er, and Bill Parke, 
their normal wages for the period set forth in the remedy 

 
(g) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reas
onable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary 
to analyze the amount of backpay due under 
the terms of this order.
 
(h) Within 14 days after service by the Region, post at 
its facility in Harrisburg, Pennsylvania, copies of the 
attached notice marked 

Appendix.

4
  
Copies of the n
o-
tice, on forms provided
 
by the Regional Director for R
e-

r-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places, including all places where notices to employees 
are cu
stomarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with i
ts employees by such 
means.  Reasonable steps shall be taken by the Respon
d-
ent to ensure that the notices are not altered, defaced, or 
covered by any other material.
 
(i) Within 21 days after service by the Region, file 
with the Regional Director a sworn ce
rtification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that the Respondent has taken to 
comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found.
 
                                        
   
 
4
 
If this order is enforced by a judgme
nt of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relatio

 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEE
S
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain on your behalf 
with your employer
 
Act together with other employees for your benefit 
and protection
 
Choose not to engage in any of these protected a
c-
tivi
ties.
 
 
W
E WILL NOT
 
refuse to bargain collectively with the 
Business Agents Representing State Union Employees 
Association (
BARSUEA
) by implementing changes in 
wages, hours, or other terms and conditions of emplo
y-
ment of unit employees without giving 
BARSUEA
 
prior 
notice and an opportunity to bargain about those changes 
and their effects.
 
W
E WILL NOT
 
refuse to bargain collectively with 
BARSUEA by unreasonably delaying in providing rel
e-
vant information requested by BARSUEA.
 
W
E WILL NOT
 
in any like or re
lated manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 
unit employees, notify, and, on request, bargain with 
BARSUEA as the exclusive collective
-
bargaining repr
e-
sentative of the employees in the following appropriate 
unit:
 
 
All full
-
time and regular part
-
time business agents and 
support staff employed by us, excluding all other e
m-
ployees, guards
,
 
and supervisors 
within the meaning of 
the Act.
 
 
W
E WILL
, on request, bargain with BARSUEA with 
respect to the effects of our decision to discharge Bus
i-
ness Agents Lee Dyches, Shawn Hood, Patricia Hurd, 
John Miller, and Bill Parke.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
110
 
W
E WILL
 
pay Business Agents Lee Dyches, 
Shawn 
Hood, Patricia Hurd, John Miller, and Bill Parke their 
normal wages for the period set forth in the remedy se
c-

 
W
E WILL

O
rder, offer employee Sonya Corish immediate and full 
reins
tatement to her former job, or, if that job no longer 
exists, to a substantially equivalent position, without 
prejudice to her seniority or other rights or privileges 
previously enjoyed.
 
W
E WILL
 
make Sonya Corish whole for any loss of 
earnings and other be
nefits suffered as a result of our 
unlawful refusal to bargain over her discharge and its 
effects, in accordance with the remedy section in the 

 
W
E WILL
, within 14 days of the date of the 

O
rder, remove from our files any reference 

unlawful discharge, and, within 3 days thereafter, notify 
her in writing that this has been done and that the di
s-
charge will not be used against her in any way.
 
 
P
ENNSYLVANIA 
S
TATE 
C
ORRECTIONS 
O
FFICERS 
A
SSOCIATION
 
 
Henry R. Protas, Esq., 
for th
e General Counsel.
 
Richardson Todd Eagen, Esq., 
of Harrisburg, P
ennsylvania,
 
for 
the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
R
OBERT 
A.
 
G
IANNASI
, Administrative Law Judge
.
  
This case 
was tried in Philadelphia, Pennsylvania
,
 
on January 26 and 27, 
2010.  The complaint alleges that Respondent (PSCOA) viola
t-
ed Section 8(a)(5) and (1) of the Act by failing to give effect to, 
and thereafter repudiating, a collective
-
bargaining agreement 
between it and the Charging Party Union (the
 
Union or 
BARSUEA).  The amended complaint also alleges that R
e-
spondent violated Section 8(a)(5) and (1) by discharging e
m-
ployees represented by the Union without prior notice to the 
Union and without affording it an opportunity to bargain co
n-
cerning the d
ischarges and their effects; and by failing to pr
o-
vide, or, as further amended at the hearing, unreasonably dela
y-
ing in providing, relevant information to the Union.  The R
e-
spondent filed an answer denying the essential allegations in 
the complaint.
 
After 
the conclusion of the trial, the Acting General Counsel 
and the Respondent submitted briefs, which I have read and 
considered.  Based on the entire record in this case, including 
the testimony of the witnesses, and my observation of their 
demeanor, I make 
the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
J
URISDICTION
 
Respondent, an unincorporated Pennsylvania association 
with an office in Harrisburg, Pennsylvania, represents emplo
y-
ees in bargaining units within the Commonwealth of Pennsy
l-
vania.  In a representative 1
-
year
 
period, Respondent received 
dues and fees in excess of $500,000 and purchased and r
e-
ceived goods valued in excess of $50,000 directly outside the 
Commonwealth.  Accordingly, I find, as Respondent admits, 
that it is an employer engaged in commerce within t
he meaning 
of Section 2(2), (6)
,
 
and (7) of the Act.
 
It is also admitted that the Union is a labor organization 
wit
h
in the meaning of Section 2(5) of the Act.
 
II
.
 
T
HE 
A
LLEGED 
U
NFAIR 
L
ABOR 
P
RACTICES
 
The Facts
 
Background and Contested Election for
 
Leadership
 
of Respondent
 
Since June 2001, Respondent has represented some 11,000 

system.  It is led by a 13
-
member executive board, including a 
president and other officers.  And it operates under a wri
tten 
constitution that sets forth the responsibilities and duties of its 
officers and governing executive board.  
(
Tr. 22
;
 
GC Exh. 2.
)
  

president and other officers a
nd employees maintain offic
es.
 

president and a member of its executive board, announced that 
he was a candidate for the office of president of Respondent in 
an election that would be held to fill the position in June 2010.  
The incumbent president, Donald McNany, who had been in 
office since August 2002, also announced that he was running 
for reelection.  For the last several years, Pinto and his allies 
were a minority on the executive board, consistently outvoted 
by McNany a
nd his supporters.  
(
Tr. 49

50.
)
 
A mail
-

executive board was scheduled for June 2010.  Although there 
were three slates of candidates, the real contest was between 
McNany, and his mostly incumbent slate, a
nd Pinto, whose 
slate included some incumbents, but was regarded as the insu
r-
gent group.  The ballots were mailed to the membership in late 
May and completed ballots were counted on June 25, 2010, at 
the offices of the American Arbitration Association in P
hil
a-
delphia.  
(
Tr. 19, 51

52.
)
  
Pinto received a majority of the votes 
for president, and some candidates on his slate were also elec
t-
ed.  But some of the other positions required a runoff election 
because no candidate had received a majority. 
(
R
.
 
Exh. 1
;
 
Tr. 
26.
)
  
The runoff election was held on August 17, 2010.  
(
Tr. 
161.
)
  
After the runoff election, the Pinto slate controlled all of 
the 13 executive board positions.
 
After the June 25 announcement of the vote results for pres
i-
dent, there was confusion as 
to when Pinto was going to take 
office and when McNany would leave office.  McNany, who 
lives in Butler, some 230 miles from Harrisburg, moved out of 

Pinto moved into the office.  However, in 
some respects, 
McNany continued to act as president and some of the incu
m-
bent officers and board members continued in office until the 
results of the runoff election were announced a month later.  In 
addition, the Elections Committee, which apparently supe
rvised 
the election, sought a manual recount of the election results, 
 PENNSYLVANIA STATE
 
CORRECTIONS OFFICERS
 
ASS
N
.
 
111
 
further delaying an orderly transition.  In support of his effort to 
clarify the situation, Pinto filed a lawsuit to certify the election 
results and determine when exactly he could take
 
office.  On 
July 15, 2010, Judge Andrew Dowling of the Court of Common 
Pleas for Dauphin County, issued a memorandum opinion and 
order providing, inter alia, that Pinto and four other elected 
officers and executive board members be certified as having 
won
 
their positions effective July 8, 2010.  
(
GC Exh
s
. 7
,
 
8.
)
  
Later that day, Pinto announced that he would be sworn in as 
president on July 20; he was in fact sworn in on July 20 at R
e-

 
The Union Wins Representation Righ

 
Employees and Concludes an Agreement with McNany
 
On June 25, 2010, the Union filed an election petition with 

R
egional 
O
ffice in Philadelphia seeking to repr
e-

m-
ployees.  
(
Tr. 24, 85
;
 
GC Exh. 3.
)
1
  
The petition was faxed to 
the 
R
egional 
O
ffice late in the day on June 24 by Shawn Hood, 

Hood had been a supporter of the loser in the presidential ele
c-
tion, Donald McNany, and was present in Philadelphia when 
the vote count was announced on June 25.  Hood had indicated 

was Ron Pinto so it was served on Pinto.  Since Pinto had not 
yet taken off
ice when the petition was served on him, on June 

delivered the petition to McNany.  
(
Tr. 14

15.
)
 
On July 1, 2010, the Respondent and the Union entered into 
a stipulated election agreement, approved 
by the 
R
egion, se
t-
ting an election for July 12, 2010, in the following unit:
 
 
All full
-
time and regular part
-
time business agents and su
p-
port staff employed
 
by the Respondent, excluding all other 
employees, guards and supervisors.
 
 
(
GC Exh. 4
;
 
Tr. 26

27.
)
 
 
The election was held as scheduled 
and the Union won.  On July 21, 2010, the Board certified the 
Union as the official bargaining representative of the Respon
d-

(
GC Exh. 6.
)
 

on be
half of Respondent, and Hood, on behalf of the Union, 
engaged in three negotiating sessions, the last of which was to 
go over the language of and sign a final collective
-
bargaining 
agreement.  At the last session, on July 19, McNany and Hood 
signed the agr
eement, which had a 5
-
year term and contained 
new and generous severance and other benefits.  
(
Tr. 33

35, 59, 
60

63
;
 
GC Exh. 9.
)
  
McNany and Hood met in western Pen
n-

offices.  
(
Tr. 69

70.
)
  
Nor
 


representation rights, the negotiations, or the collective
-
bargaining agreement he and Hood signed.  
(
Tr. 54

60.
)
  
McNany testified that, at the end of July, he s
ubmitted a copy 
of the collective
-
bargaining agreement to Sam Brezler, the 
outgoing secretary of Respondent.  Brezler was retiring and had 
                                        
   
 
1
 
At that time, Respondent employed 13 business agents and 7 cler
i-
cal employees.
 
not run for reelection; he was still in office, awaiting the sele
c-
tion of his successor, who would be chosen in the r
unoff ele
c-
tion on August 17, 2010.  
(
Tr. 38

39, 72.
)
 

 

-
treasurer, Patricia 
Hurd, prepared a letter asking Respondent to provide the names 
and addresses of the unit employees. Hurd, who, 
as one of R
e-

r-

mailbox at headquarters. But, because Pinto was being sworn in 
as president that day, she also placed a copy, along with 
a co
v-

(
Tr. 140

142
;
 
GC Exh
s
. 11, 12.
)
 
Hurd received no response to her July 20 request so she sent 
another request, dated August 16, 2010, to Jason Bloom, R
e-

for the same 
information she had requested the month before.  
(
GC Exh. 13
;
 
Tr. 144

145.
)
  
The Union received no reply to this letter, but, 
on November 9, 2010, after the initial complaint issued in this 

nfo
r-
mation to the Union.  
(
R
.
 
Exh. 11; Tr. 205, 146

147.
)
  
Pinto 
testified that he was unaware of the July 20 request, and, al
t-
hough he was aware of the August 16 request, he did not a
n-
swer that request immediately because he was seeking evidence 
of the Un

August 23.  
(
Tr. 216

217.
)
  
Although the complaint simply 
alleges that the information was not provided, at the hearing, 
counsel for the Acting General Counsel effectively amended 
the complaint on this is
sue and now alleges that the Respondent 
unreasonably delayed providing the information.  
(
Tr. 142

143.
)
 

Refuses to Acknowledge the July 19 Bargaining Agreement
 
According to Jason Bloom, who was reelecte
d to Respon
d-

 

d-


(
Tr. 226

227.
)
  
In accordance with that view
, on 
July 17, 2010, Bloom sent a letter to all 13 business agents of 
Respondent asking each of them to submit a letter of interest to 
be considered for a continued business agent position by the 
end of the day on July 20.  The letter stated that those who 
were 
not interested in remaining as business agents should return 

wanted to remain would be scheduled for interviews.  
(
R
.
 
Exh. 
7; Tr. 228

229.
)
  
All but one indicated an intent to remain.  
(
Tr. 
229.
)
  
Bloom conducted interviews in the first 2 weeks of A
u-
gust.  On August 20, 2010, seven of the business agents were 
notified that they had been terminated and that they should 
make arrangements to return to their positions as correctional 
officers.  
(
GC Exh. 14.
)
  
Subsequently, the terminations of two 
of the business agents, those of Robert Smith and Larry Blac
k-
well, were rescinded and they were retained by Respondent
.  
(
Tr. 232.
)
2
 
                                        
   
 
2
 

agents were on leave of absence from their positions as corrections 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
112
 
One other employee was discharged by Respondent after the 
Pinto team 
took office.  She was Sonya Corish, a staff emplo
y-
ee, who carried the job description of lung and heart clerk.  She 
was terminated on August 18 (Tr.  232

234).
 
On August 23, 2010, the Union filed grievances with the R
e-
spondent alleging that it had violated
 
the July 19 collective
-


n-

vacant positions.  
(
GC Exh. 
15.
)
 
On August 27, 2010, Respondent, through its lawyer, sent 
the Union a letter in response to the grievances.  The letter sta
t-
ed that the Respondent had just recently learned of the exis
t-
ence of the Union and its July 19 collective
-
bargaining agre
e-
ment.  The 
letter also stated that the agreement was void b
e-
cause McNany had no authority to sign the agreement on behalf 
of the Respondent since he had been voted out of office and the 

board, as required by R
esponde

(
GC Exh. 16.
)
 
On January 3, 2011, Respondent entered into a new colle
c-
tive
-
bargaining agreement with the Union.  That agreement, 
which runs for a term of 1 year and dispenses with the lucrative 
severance and other benefits in the 
July 19 agreement, was 
signed by President Pinto and a representative of the Union.  
(
R
.
 
Exh. 10.
)
  
Unlike the July 19 agreement, the new agreement 

(
Tr. 204

205.
)
 
Discussion and Analysis
 
The complaint presents
 
three basic questions: (1) Did the R
e-
spondent violate Section 8(a)(5) and (1) of the Act by failing to 
give effect to, and repudiating, the July 19 collective
-
bargaining agreement negotiated and signed by McNany and 
Hood; (2) Did Respondent violate the Ac
t by, unilaterally and 
without giving prior notice to the Union, discharging emplo
y-
ees in August 2010, and failing to bargain over the discharges 
and their effect; and (3) Did Respondent unreasonably delay 
providing information to the Union in response to 
its info
r-
mation request.  Respondent contests the validity of the July 19 
collective
-
bargaining agreement, but does not contest the U
n-

must be considered in that light.
 
Failing to Give Effect to 
and Repudiating the July 19
 
Bargaining Agreement
 

unlawfully failed to give effect to and repudiated the July 19 
collective
-
bargaining agreement turns on whether McNany had 
the authority to negotiate a
nd execute the agreement.  I agree 
with the Respondent that McNany had no such authority.
 
                                        
                             
 
officers with the Commonwea
lth of Pennsylvania.  Indeed, since Jan
u-
ary 2007, they were paid a salary by the Commonwealth, which was 
reimbursed by Respondent.  So when they were terminated, the bus
i-
ness agents returned to their jobs as corrections officers.  Likewise, an 
outgoing off
icer of Respondent, such as McNany, who was defeated for 
reelection, was able to return to his position as a corrections officer.  
McNany did indeed return to his position as a correct
ions officer in 
August  2010.
 
First of all, when McNany negotiated and signed the agre
e-
ment, he was the defeated former president of Respondent.  The 
vote count announced on June 25 not only showe
d that Pinto 
had received a majority of the votes cast for that position, but 
that McNany was not even a close second.  He trailed Pinto by 
over 1000 votes, out of the some 4500 votes cast for three pre
s-
idential candidates.  
(
R
.
 
Exh. 1.
)
  
Although there wa
s some 
confusion as to exactly when the new president would take 
office, that was a technicality eventually resolved by a state 
court judge, who ruled, on July 15, that Pinto should be cert
i-
fied as having won the presidency as of July 8.  Actually, 
McNany 
had physically abandoned his office in Harrisburg on 
June 29, and Pinto moved into that office on the same day.  
McNany had retreated to his home in Butler, Pennsylvania, 230 

Nor did McNany seek, or
 
receive, any specific authority to 
negotiate or sign an agreement from either the executive board 
or the newly elected president.  In these circumstances, I find 
that McNany had no actual authority to negotiate or sign the 
July 19 bargaining agreement.
 
Ev
en if McNany could, by some stretch of the imagination, 
still be considered president of Respondent when he negotiated 
and signed the July 19 agreement, he did not have the authority, 

the approval
 

sought or received.  At the outset, the July 19 agreement co
m-
mitted Respondent to wages and benefits well in excess of the 
$5000 limit, beyond which executive board approval was r
e-
quired.  
(
Tr. 60

63.
)
  
Cont

absence of any provision in the constitution governing colle
c-

the authority to conclude such agreement in excess of the 
$5000 limit.  Even though the constitution i
s silent on the a
u-
thority over bargaining agreements, the constitution does give 
the executive board, not the president, authority over financial 
commitments and personnel and benefits policies that are typ
i-
cally covered by bargaining agreements.  
(
See GC 
Exh. 2, pp. 
9

11
;
 
Tr. 60

66.
)
  
The executive board is also empowered to 
enter into agreements necessary to effectuate its purposes and 
objectives.  
(
GC Exh. 2, p. 10.
)
  
The record contains docume
n-
tary evidence showing that the executive board regularly a
p-
p
roved agreements, financial commitments
,
 
and personnel pol
i-
cies in accordance with its constitutional authority.  
(
See Tr. 
240

264, and accompanying exhibits.
)
  


presiden
t simply has the responsibility to enforce and carry out 

(
GC Exh. 2
,
 
p. 4 and 9.
)
 

president have the sole authority to construe or interpret the 
constitution.
  
That responsibility may initially fall upon the 


(
Tr. 68
;
 
GC Exh. 2, p
p
. 5

6.
)
  
Thus, the ultimate authority to 
commit Respondent to a collective
-
bargaining agreement rests 
not with its president, but with its execu
tive board.
 
Nor did McNany have apparent authority to bind Respondent 
to a collective
-
bargaining agreement.  Apparent a

e-
sults from a manifestation by the principal to a third party that 
 PENNSYLVANIA STATE
 
CORRECTIONS OFFICERS
 
ASS
N
.
 
113
 
creates a reasonable basis for the latter to believe the principal 
has authorized the alleged agent to perform the acts in que
s-

Corner Furniture Discount Center, Inc.,
 
339 
NLRB 

the third person to believe the agent is authorized to act for him, 
or the principal should realize that his conduct is likely to create 

Mastec Di
rect TV
, 356 
NLRB 
809, 809

810
 
(2011).  Neither of these situations is 

r-

no signals that McNany was acting in its interests.  Quite 
to the 

remain in office after his election defeat, even to the point of 
filing a lawsuit to uphold the election results.  There was thus 
no manifestation by anyone from Respondent, aside from 
McNan
y, its purported agent, to Hood that would provide a 
reasonable basis for him, or anyone else, to believe that 
McNany had the apparent authority to negotiate and conclude a 
collective
-
bargaining agreement on behalf of Respondent.  See 
also 
300 Exhibit Serv
ices & Events, Inc.
, 356 NLRB 
415, 418

419
 
(2010).
3
 
Indeed, it appears that Hood and McNany tried to keep their 
negotiations secret in an effort to conclude an agreement before 

agreement, as noted, wa
s signed 1 day before Pinto was sworn 
in as president.  But to rule that McNany was authorized to act 
on July 19, but not on July 20, would exalt form over su
b-
stance.  Both Hood and McNany knew that McNany had no 
legitimacy to act on behalf of Respondent a
t this time.  They 
knew McNany had lost the election as early as June 25.  I
n-

e-
sentative when he filed the election petition before the Union 
was even selected as bargaining representative.  Moreover, a
 
judge had directed that Pinto be certified as the winner of the 
election as of July 8.  And it was generally announced and 
known throughout the membership on July 15 that Pinto would 
be sworn in on July 20.  But McNany and Hood carried on 
sham negotiation
s in an effort, I believe, to give a semblance of 
legitimacy to the greater benefits, including severance benefits, 
that the July 19 agreement gave to business agents like Hood, 
who probably read the handwriting on the wall that he might be 
ousted by the n
ew regime.  Hood had supported McNany in the 
presidential election and he and McNany colluded to give Hood 
a questionable one
-
time payment of over $40,000 shortly b
e-
fore McNany left office, supposedly for a past inequity in pay. 
Indeed, the check to Hood w
as issued the day before the ele
c-

announced.  
(
See Tr. 270

292 and accompanying exhibits.
)
  
The relationship between Hood and McNany was not at arms 
                                        
   
 
3
 
There is testimony that Hood asked McNany, at one point during 
the negotiations, whether McNany needed to get anyone else involved 
and McNany replied in the negative.  That statement does not establish 
apparent authority.  In fact, it supports the notion 
that Hood knew he 
was on shaky ground in dealing with McNany.  In any event, it is well 
settled under general agency principles that the statements of a purpor
t-
ed agent cannot establish the existence of an agency relationship.  
Karavos Campania Naviera S.A
. v. Atlantica Export Corp.,
 
588 F.2d 1, 
11 (2
d
 
Cir. 1978), citing authorities.
 
length and it infected the whole bargaining 
process that led to 
the signing of the July 19 agreement.  This provides additional 
support for my view that McNany had no authority, actual or 
apparent, to commit the Respondent to a 5
-
year collective
-
bargaining agreement that gave unusually generous bene
fits to 
business agents like Hood.
4
 
In sum, McNany had no authority to enter into the July 19 
collective
-
bargaining agreement.  Thus, that agreement has no 
legitimacy.  It follows that Respondent did not violate the Act 
when it refused to give the agreemen
t any effect and when it 
repudiated the agreement.  I shall therefore dismiss those all
e-
gations in the complaint.
5
 
The Discharge of Business Agents and a Clerical Employee
 
The complaint also alleges that Respondent violated its ba
r-
gaining obligation by dis
charging employees represented by the 
Union on August 20, 2010, without giving prior notice to the 
Union, and by failing to bargain about the discharges and their 
effects.  It is settled that an employer violates Section 8(a)(5) 
and (1) of the Act by unila
terally changing employee wages, 
hours and other terms and conditions of employment

mandatory subjects of bargaining

without first providing their 
bargaining representative prior notice and opportunity to ba
r-
gain over those changes.  
NLRB v. Katz, 369 
U.S.
 
736 (1962).  
Termination of employment has long been considered a mand
a-
tory subject of bargaining, requiring bargaining over discharges 
after they have occurred.  
Ryder Distribution Resources,
 
302 
NLRB 76, 90 (1991).  But the prior notice rule does not au
t
o-
matically apply before discharges actually occur.  The Board 
has held that, where an employer has in place predisciplinary 
policies that limit discretion, and applies those policies, there is 
no requirement that the employer bargain before each employee 
is disciplined, although there may be such a requirement after 
the discipline is imposed.  See 
Fresno Bee
, 337 NLRB 1161, 
1186

1187 (2002).
6
 

Union was not given prior notice of the discharge of Re
spon
d-
                                        
   
 
4
 
For example, the July 19 agreement commits Respondent to pay 13 
business agents, including Hood, salaries of over $70,000 each for 5 
years, provides for a $5000 per month cre
dit card authorization and 
$100,000 travel and life insurance for each agent, and provides for a 
severance package to each agent that amounts to 2 months salary for 
every year of service.  For someone like Hood, that would net him over 
$70,000 in severance
 
pay.  Tr. 60

63.
 
5
 
In support of his position, the Acting General Counsel cites (Br. 27 
f
n. 17, 31) 
Teamsters
 
Local 575
, 259 NLRB 344 (1981).  But that case 
is distinguishable.  In 
Teamsters
, unlike here, the issue was whether the 

ship unlawfully assisted the clerical union, 
which obtained bargaining rights and later negotiated and signed a 
bargaining agreement with the employer.  Moreover, unlike in this 
case, in 
Teamsters
, the outgoing official who signed the bargaining 
agreement 
on behalf of the employer did so before he was voted out of 
office and he secured an opinion from counsel that he was not required 
to obtain the approval of the executive board.
 
6
 
In 
Alan Ritchey, Inc.
, 354 NLRB 
628
 
(2009), a two
-
member panel 
of the Board 
cited 
Fresno Bee
 
with approval and observed, at fn. 11, 
that 
Fresno Bee
, which found no violation, was not irreconcilable with 
Washoe Medical Center, Inc
., 337 NLRB 202 (2001), a case finding a 
violation.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
114
 


sent a letter asking them to submit a letter of interest to retain 
their jobs.  The letter stated that those who expressed an 
interest 
in keeping their jobs would be interviewed.  The clear implic
a-
tion was that continued employment depended on a successful 
interview.  This should have put all business agents on notice 
that they might be terminated.  Since this was the entire unit
 
of 
business agents, such notice was tantamount to notice to the 
Union.  Among those receiving the July 17 letter were the U
n-

-
treasurer.  Yet the Union made 
no request to bargain prior to the interviews or the possible 
term
inations.  In these circumstances, I find that the Union had 
adequate notice of the impending terminations and its failure to 
request bargaining permitted Respondent to carry out the te
r-
mination decisions implicit in the July 17 notices unilaterally.  
Acco
rdingly, the complaint is dismissed insofar as it alleges a 
violation with respect to the discharge of the business agents on 
August 20, 2010, without giving the Union prior notice or o
p-
portunity to bargain.
 
The discharge of clerical employee Sonya Corish 
is a diffe
r-
ent matter.  She was not a business agent so she did not receive 
a copy of the July 17 notice.  Indeed, neither she nor the Union 
received prior notice that she might be discharged.  However, 
the Respondent interposes another defense to the comp
laint, 

e-
spondent contends, contrary to the testimony of former Pres
i-

were at
-
will employees, that the employees were covered by a 
predisciplina

s-
cretion.  The existence of such a policy, Respondent further 
contends, relieved it of any advance bargaining obligation, at 

Fresno Bee
, cited 
above.
7
 
In support of its 
contention, Respondent refers to a policy 

former President McNany on May 12, 2003.  The statement 
pointed out that, at a May 7, 2003 executive board meeting, 

 
following disciplinary 
process:
 
 
1.  
Counseling session

Verbal, with notation of same 
in supervisory file.
 
2.  
Letter of reprimand

Copy to individual and s
u-
pervisory file.
 
3.  
Unpaid suspension

Length of suspension will by 
determined by the offense.
 
4.  
T
ermination
.

 
 

o-
cedure, we will be able to establish just cause for any and all 

(
R
.
 
Exh. 3.
)
  
This policy statement was 
                                        
   
 
7
 
Respondent also raises this as an alternative def
ense to the alleg
a-
tion involving the business agents.  But I do not reach the issue with 
respect to the business agents because, in their case, there was adequate 
prior notice before the discharges were effectuated, thus relieving R
e-
spondent of the require
ment to bargain with the Union before effectua
t-
ing the discharges.
 

et that 
contained many other personnel policies that had been a
p-
proved by the executive board.  
(
Tr. 241

244.
)
 

s-
charged Corish, it did not apply the above disciplinary policies.  
It summarily discha
rged her for incompetency.  It did not co
n-
sider counseling, reprimand
,
 
or suspension before discharging 
Corish.  
(
Tr. 166

168.
)
  
In these circumstances, I find that R
e-
spondent utilized virtually complete discretion when it di
s-
charged Corish.  Since Corish 
was represented by the Union 
and the discharge obviously affected working conditions, I find 
that Respondent could not discharge her without providing 
prior notice and an opportunity to bargain to the Union.  At the 
very least, had the Union been given pri
or notice, it could have 
insisted that Respondent adhere to its disciplinary policies 

in the unusual, and, indeed, inconsistent, position of urging the 
existence of disciplinary policies as a 
defense to the violation 
alleged, but not following those very policies when it unilate
r-
a
l
ly discharged the individual.  In these circumstances, I find 
that Respondent violated Section 8(a)(5) and (1) of the Act by 
discharging Corish without bargaining wit
h the Union over 
both its decision to discharge her and the effects of that dec
i-
sion.
 
There is one remaining question: Was the Respondent r
e-
quired to bargain with the Union over the effects of the decision 
to discharge the business agents, even though 
there was no 
obligation to bargain prior to the decision because adequate 
notice was given to the Union?  It is clear that the Union did 
not specifically ask to bargain either over the decision or its 
effects.  Ordinarily that would end the matter.  But th
e Union 
did file a grievance, after the August 20 discharge of the bus
i-
ness agents, alleging that Respondent had violated the July 19 
bargaining agreement by terminating employees without just 
cause.  The July 19 bargaining agreement was, of course, not a 
valid agreement.  But the grievance over the discharges esse
n-
tially amounts to a request to bargain over the effects of the 
decision to discharge the business agents.  Surely, an incumbent 
union may file a grievance, which essentially amounts to a 
request 
to bargain, even in the absence of a valid collective
-
bargaining agreement.  I do not believe that the Union and the 

having based its grievance on the void bargaining agreement.  
Had the Union kno
wn that it could not rely on the agreement 
and its grievance procedure to protect the rights of its members, 
it surely would have requested bargaining over the effects of 
the discharge decisions.  I will therefore treat the grievance 
filing as a request by
 
the Union to bargain over the effects of 
the decision to discharge the business agents.  Respondent 
clearly failed to bargain over the effects of the discharge dec
i-
sion.  Accordingly, I find that Respondent violated Section 
8(a)(5) and (1) by failing to b
argain over the effects of the dec
i-
sion to discharge the business agents.  See 
Ryder Distribution 
Resources
, above, 302 NLRB at 90
.
 
Although Respondent need not bargain over the decision to 
discharge the business agents, it is required to bargain over its 
effects.  I understand that the business agents returned to their 
former jobs as corrections officers.  Their losses thus may be 
 PENNSYLVANIA STATE
 
CORRECTIONS OFFICERS
 
ASS
N
.
 
115
 
minimal.  But there may be severance pay and other accrued, 
but unpaid, benefits, such as vacation or sick pay, that could be 
i
nvolved in effects bargaining.  Any severance pay due the 
business agents in this case would be subject to the bargaining 
process and Respondent is not required to agree to anything, 
provided it bargains in good faith to impasse on the issue.  
Moreover, th
e typical remedy for effects bargaining, under the 

Transmarine Navigation Corp.
, 170 NLRB 
389 (1968), sets a floor of 2 weeks backpay, a not unreasonable 
severance package, in view of the bargaining viola
tion I have 
found.
 
The Information 
Request
 
This is an easy one.  Respondent did not provide the info
r-
mation requested by the Union until November 9, 2010, after 
the complaint issued alleging an unlawful refusal to provide the 
information.  This was almost 5 months after it was first r
e-
quest
ed.  Even assuming that the new regime did not know 
about the first request, it is clear that Respondent knew of the 
second request, which was made on August 16.  Respondent 
has no explanation for why it waited for another 2
-
1/2 months 
before providing the
 
requested information, which was clearly, 
indeed, presumptively, relevant.  Nor was the request onerous.  
It simply asked for the names and addresses of the roughly 20 
employees in the unit, information to which it was clearly ent
i-

y in providing the information was thus 
unreasonable.  I find that, by its unreasonable delay in provi
d-
ing the information, Respondent violated Section 8(a)(5) and 
(1) of the Act.
 
C
ONCLUSIONS OF 
L
AW
 
1.  
Respondent violated Section 8(a)(5) and (1) of the Ac
t by 
discharging employee Sonya Corish without giving the Union 
prior notice and an opportunity to bargain over the discharge or 
its effects.
 
2.  
Respondent violated Section 8(a)(5) and (1) of the Act by 
failing to bargain over the effects of its decision 
to discharge 
business agents and employees Lee Dyches, Shawn Hood, P
a-
tricia Hurd, John Miller
,
 
and Bill Parke.
 
3.  
Respondent violated Section 8(a)(5) and (1) of the Act by 
unreasonably delaying in providing information to the Union.
 
4.  
The above violatio
ns are unfair labor practices affecting 
commerce within the meaning of the Act.
 
5.  
Respondent has not otherwise violated the Act.
 
R
EMEDY
 
Having found that Respondent violated the Act in certain r
e-
spects, I shall recommend that it cease and desist from eng
a
g-
ing in such conduct, take affirmative action to remedy its viol
a-
tions, and post an appropriate notice.  The Respondent will be 
ordered to bargain with the Union concerning its decision and 
the effects of its decision to discharge employee Sonya Corish 
an
d the effects of its decision to discharge employees Lee D
y-
ches, Shawn Hood, Patricia Hurd, John Miller
,
 
and Bill Parke.  
Respondent will also be ordered to reinstate employee Sonya 
Corish and make her whole for any losses she may have su
f-
fered because of 
its unlawful refusal to bargain over her di
s-
charge.  See 
Lapeer Foundry & Machine
, 289 NLRB 952, 955

956 (1988).  Any backpay owing, less any net interim earnings, 
shall be computed in accordance with 
F.
 
W.
 
Woolworth Co.
, 90 
NLRB 289 (1950), with interest 
at the rate prescribed in 
New 
Horizons
,
 
283 NLRB 1173 (1987), compounded daily as pr
e-
scribed in 
Kentucky River Medical Center
, 356 NLRB 
6
 
(2010)
.
 

discharge of employees Dyches, Hood, Hurd, Miller
,
 
and Parke 
shall be remedied by a backpay remedy similar to that required 
in 
Transmarine Navigation Corp
., 170 NLRB 389 (1968), as 
clarified by 
Melody Toyota
, 325 NLRB 846 (1998).  Thus, the 
Respondent shall pay those employees backpay at their normal 
wage
s from 5 days after the date of this order until the earliest 
of the following conditions: (1) the date Respondent bargains to 
agreement as to the effects of the discharges; (2) a bona fide 

r-
gaini
ng within 5 business days after receipt of this order or to 
commence negotiations within 5 days after receipt of Respon
d-


event shall
 
the sum paid to these employees exceed the amount 
they would have earned as wages from the date they were di
s-
charged to the time they secured equivalent employment els
e-
where, or the date on which the Respondent shall have offered 
to bargain in good faith,
 
whichever occurs sooner.  However, in 
no event, shall this sum be less than the employees would have 
earned for a 2
-
week period at the rate of their normal wages 

r-
im earnings, shall be computed 
in accordance with the Board 

 
[Recommended Order omitted from publication.]
 
 
 
 
 
 
